Case: 17-60691      Document: 00514715231         Page: 1    Date Filed: 11/07/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                    No. 17-60691                     November 7, 2018
                                  Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk
ZULME MARYLOU RODRIGUEZ SANCHEZ, also known as Candelaria
Lynes Cruz,

                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A206 425 153


Before REAVLEY, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Zulme Marylou Rodriguez Sanchez, a native and citizen of Honduras,
petitions for review of an order of the Board of Immigration Appeals (BIA)
upholding the decision of an immigration judge (IJ) to deny her application for
asylum and withholding of removal. Rodriguez Sanchez asserted that she




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60691        Document: 00514715231    Page: 2   Date Filed: 11/07/2018


                                   No. 17-60691

feared harm in Honduras from her abusive husband and that the Honduran
authorities were unable or unwilling to protect her.
      Acknowledging that she filed her asylum application after the one-year
deadline expired, Rodriguez Sanchez argues that the immigration courts
should   consider    it    nonetheless   because   changed    and   extraordinary
circumstances prevented her from timely filing it. She first contends that
BIA’s decision in Matter of A-R-C-G-, 29 I. & N. Dec. 388 (BIA 2014), overruled
by Matter of A-B-, 27 I. & N. Dec. 316, 317 (Att’y Gen. 2018), operated to change
the law permitting her to file out of time. “[C]hanges in applicable U.S. law”
can constitute extraordinary circumstances so as to excuse the untimely filing
of an asylum application. 8 C.F.R. § 1208.4(a)(4)(i)(B). However, the BIA
determined that even if Matter of A-R-C-G- constituted a changed
circumstance, Rodriguez Sanchez did not file her asylum application until 15
months after the decision and thus did not file within a “reasonable period” as
required. § 1208.4(a)(4)(ii), (5). Rodriguez Sanchez has not taken issue with
the determination that she failed to file her application within a reasonable
time after the purported change in the law. Accordingly, she has abandoned
the issue. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
      According to Rodriguez Sanchez, her brother’s death also excused her
untimely filing, and she contends that the BIA incorrectly declined to consider
this argument. However, any error made by the BIA was harmless. See City
of Arlington, Tex. v. F.C.C., 668 F.3d 229, 244 (5th Cir. 2012), aff’d, 569 U.S.
290 (2013); Cantu-Delgadillo v. Holder, 584 F.3d 682, 690 (5th Cir. 2009);
Beltran-Resendez v. INS, 207 F.3d 284, 287 (5th Cir. 2000). Rodriguez Sanchez
learned of her brother’s death in December 2008, but she did not file her
asylum application until nearly seven years later. Furthermore, Rodriguez




                                         2
    Case: 17-60691     Document: 00514715231     Page: 3   Date Filed: 11/07/2018


                                  No. 17-60691

Sanchez did not argue before the IJ, the BIA, or this court, that she filed her
asylum application within a reasonable period after her brother’s death.
      As for the BIA’s decision to deny withholding of removal, Rodriguez
Sanchez challenges the conclusion that she had not shown that Honduran
authorities were unable or unwilling to protect her and thus that she had not
established past persecution.       However, Rodriguez Sanchez’s evidence
established that government officials acted on her complaints against her
husband. The police arrested him at least twice, and on at least one occasion,
authorities began the process of proceeding against him in court. Rodriguez
Sanchez decided to abandon this avenue for relief when she was discouraged
from doing so by a court secretary, though she did not seek the advice of a
prosecutor or other attorney or a judge. Given the response of the Honduran
authorities, the evidence does not compel a conclusion that the Honduran
government was unable or unwilling to protect Ramirez Sanchez from her
husband.    See Ramos v. Sessions, 732 F. App’x 337, 338 (5th Cir. 2018);
Aligwekwe v. Holder, 345 F. App’x 915, 921 (5th Cir. 2009).
      Finally, Rodriguez Sanchez contends that she is entitled to withholding
of removal on the basis that her life or freedom will be threatened if she returns
to Honduras, asserting that the evidence established a pattern and practice of
persecution of victims of domestic violence there. However, she did not raise
this contention before the BIA, and thus we lack jurisdiction to consider it. See
Omari v. Holder, 562 F.3d 314, 318-19 (5th Cir. 2009).
      Accordingly, the petition for review is DISMISSED in part and DENIED
in part.




                                        3